DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on May 6th, 2022, has been entered and acknowledged by the Examiner.
Claim(s) 1-20 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. 
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6th, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objection(s)
Claim(s) 15 are objected to because of the following informalities:  
Regarding Claim 15, Examiner suggests modifying “the projecting frame extending outwardly and away from and the niche area” to – the projecting frame extending outwardly and away from the niche area --.  Examiner suggest the above change in order to place the claim in better form. 
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed on May 6th, 2022 have been fully considered but they are not persuasive.
A.	In response to Applicant's arguments that Myers et al., does not disclose the claimed invention, the Examiner respectfully disagrees.   
Before addressing Applicant’s argument(s), Examiner would like make note of the allowability of independent Claim 1 including the specific recitation of each of the rear wall, four side walls and projecting frame having at least one side with a rigid outer foam provided with a nonwoven fabric to which a wall covering material.
Regarding Claim(s) 8 & 15, Examiner maintains that Myers et al., does indeed disclose the claimed recitation. Specifically, an installation kit for the production of a lighted niche, comprising: a recess element (16, “frame,” ¶ [0035]-¶ [0055]; see at least Fig. 2); the least one cover (34) removably receivable (via assembly/disassembly) within the insert to at least partially cover the receiving space; an outer side surface of the cover (56) being positionable substantially flush with the side wall (at least a partial surface of 56 is linearly flush with 16B).
For purposes of expediting prosecution, Examiner suggests that Applicant’s representative present more specific arguments, employing element to element matching and how one element does not match to the recited element.  Applicant’s arguments appear to be too general and not critically specific enough.  Examiner encourages Applicant’s representative to include Figs, diagrams, element numbers, specific reasoning why they do not believe element to element matching has not been met.
For the reasons stated above, the rejection of the claims is deemed proper.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 8-10, 12, 15-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers et al., (U.S. Pub. No. 2014/0313775 A1) 
Regarding Claim(s) 8, 15, Myers et al., teaches an installation kit for the production of a lighted niche, comprising: a recess element (16, “frame,” ¶ [0035]-¶ [0055]; see at least Fig. 2) comprising a rear wall (46, “floor”), four side walls (four sides,16B) and a projecting frame (top surface of 16T) adjoining outward edges of the side walls (16Bx4), the projecting frame extending outwardly and away from the niche area; at least one of the side walls (16B) coupled to and extending forwardly from the rear wall and including a passage opening (24, “openings” [Wingdings font/0xE0] “ for access by wires or other electrical connectors, such as wiring carrying AC power in, and wiring carrying DC power out,” ¶ [0036]) formed therein; an insert (34, “first inner wall,” ¶ [0045]); insertable into the passage opening (as clearly depicted in Fig. 3) of the side wall (16B) on the niche side, the insert (34) defining a recessed receiving space accessible on the niche side of the side wall (16B) , the insert (34) including an opening (opening of 34) opposing the receiving space; at least one cover (56) receivable within the insert (34) to at least partially cover the receiving space, the least one cover (34) removably receivable (via assembly/disassembly) within the insert to at least partially cover the receiving space; an outer side surface of the cover (56) being positionable substantially flush with the side wall (at least a partial surface of 56 is linearly flush with 16B); at least one external power cable (as cited above) positionable through the opening (24) provided in the insert (34); and at least one waterproof LED light strip (40, LED strip [Wingdings font/0xE0] IP water rating of 65 protecting against water, ¶ [0066]) having a length the same as or shorter than an inside surface of one of the side walls (Fig. 2); a connection cable (cable of 40) extending from the LED strip (40); wherein the external power cable and the connection cable are each provided with corresponding connection elements (housing/connecting elements of cables) enabling detachable connection (¶ [0067]), the connection elements being positionable in the receiving space (housing/connecting elements of cables) in a mutually connected state beneath the at least one cover (34).  
Regarding Claim 9, Myers et al., teaches the niche of claim 8, wherein the insert (34) is made of plastic, a polymer, or a synthetic rubber (“comprised of an engineering plastic material, or of composite of metal and plastic,” ¶ [0037]). 
Regarding Claim 10, Myers et al., teaches the niche of claim 8, wherein the insert (34) includes a support flange (flange extending orthogonal to 34, as depicted in Fig. 3) at least partially surrounding the receiving space.  
Regarding Claim 12, Myers et al., teaches the niche of claim 8, wherein the upper side of the cover (56) includes a nonwoven fabric coating applied thereto (“may include a surface treatment such as electroplating or powder coating … Surface treatments for improved durability,” ¶ [0037]).    
Regarding Claim 16, Myers et al., teaches the installation element of claim 15, wherein the insert (34) includes a support flange (flange extending orthogonal to 34, as depicted in Fig. 3) at least partially surrounding the receiving space.  
Regarding Claim 18, Myers et al., teaches the installation element of claim 15, wherein the upper side of the cover (56) includes a nonwoven coating applied thereto (“may include a surface treatment such as electroplating or powder coating … Surface treatments for improved durability,” ¶ [0037]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 11, 13-14, 17, 19-20 are rejected under 35 U.S.C. 103 as being obvious over Myers et al.
Regarding Claim(s) 11, 17 , Myers et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above) and further teaches the at least one cover including two or more segments (56, 54, 52 segments).  Myers et al., is silent regarding the segments being U-shaped cover segments.  
Examiner reasonably contemplates that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of the segments to be U-shaped in the device of Myers et al., in order to cover much greater surface area and improve mechanical stability overall. 
Furthermore, one of ordinary skill in the art would have been led to using a different shape as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Regarding Claim(s) 13-14, 19-20, Myers et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Myers et al., is silent regarding further comprising an extruded profile having a U-shaped portion with at least one through hole formed therein, the at least one waterproof LED light strip being positionable in the U-shaped portion, wherein the extruded profile is made of stainless steel or aluminum.  
 Examiner reasonably contemplates that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add an extruded profile having a U-shaped portion with at least one through hole formed therein, the at least one waterproof LED light strip being positionable in the U-shaped portion, wherein the extruded profile is made of stainless steel or aluminum in the device of Myers et al., in order to improve mechanical stability by adding the extruded profile and further stabilizing the in-mold device by adding the through hole therein. 
Allowable Subject Matter
A.	Claim(s) 1-7 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Myers et al.,) suggests an installation kit for the production of a wet environment lighted niche, comprising: a recess element comprising a rear wall and four side walls having inside surfaces that define a niche area and a projecting frame adjoining outward edges of the side walls and projecting outwardly therefrom away from the niche area, at least one of the side walls including a passage opening formed therein; an insert, insertable into the passage opening of the side wall from the niche area side, the insert defining a recessed receiving space positioned outside of and accessible from the niche area, the insert including an opening formed therethrough outside the niche area opposite the passage opening; at least one cover receivable within the insert to at least partially cover the receiving space, an outside surface of the cover being positionable substantially flush with the inside surface of the side wall; at least one external power cable positionable through the opening provided in the insert; at least one waterproof LED light strip having a length the same as or shorter than an inside surface of one of the side walls; and a connection cable extending from the LED strip, at least a portion of which is 2Art Unit: 2875Examiner: Hana Sanei FeatherlySerial No.: 16/752,308Docket No.: 2460-201.USpositionable within the receiving space; wherein the external power cable and the connection cable are each provided with corresponding connection elements enabling detachable connection.
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the installation kit for the production of a wet environment lighted niche comprising the various elements as claimed above in combination with the specific limitation of each of the rear wall, four side walls and projecting frame having at least one side with a rigid outer foam provided with a nonwoven fabric to which a wall covering material can be adhered as set forth in Claim 1.  
Claim(s) 2-7 are allowable because of their dependency status from Claim 1.
Conclusion
Applicant's amendment does not overcome the current prior art of record. Therefore:
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hana Sanei Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 9-1 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Hana Featherly/
Hana Sanei Featherly
Art Unit 2889 Patent Examiner

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875